DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: the prior art does not suggest nor fairly disclose a second stackable paddle configured to secure each magnet in an associated slot when the second stackable paddle is stacked with the first stackable paddle, wherein the first stackable paddle and second stackable paddle are configured to be inserted together into the a ferrous cylinder when stacked, and wherein removing at least a portion of the second stackable paddle from the ferrous cylinder prior to removing the first stackable paddle from the ferrous cylinder releases each magnet from the associated slot and allows each magnet to magnetically attach to an inside wall of the ferrous cylinder.
The prior art does not suggest nor fairly disclose second stackable paddle into the ferrous cylinder; removing at least a portion of the second stackable paddle from the ferrous cylinder to release the magnet from the associated slot which allows the magnet to magnetically attach to an inside wall of the ferrous cylinder.
The prior art does not suggest nor fairly disclose the second paddle is stacked with the first paddle, wherein the first paddle and second paddle are configured to be inserted together into the pipe when stacked together, and wherein removing the removable metal bar from the second paddle releases the magnets Page 6 of 9Application No.: 17/000,932 Response to Office Action dated 02-04-2021 from the slots, allowing the magnets to move to the inside wall of the pipe.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Page U.S. Publication 2017/0355627 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164.  The examiner can normally be reached on M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/CAMERON J ALLEN/Examiner, Art Unit 1774

/Walter D. Griffin/Supervisory Patent Examiner, Art Unit 1774